Citation Nr: 1227479	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-36 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based in individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from July 1987 to October 1991.  His decorations include the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that increased the evaluation of the Veteran's service-connected post traumatic stress disorder (PTSD) to 50 percent disabling.  The Veteran filed a notice of disagreement dated in April 2008, and the RO issued a statement of the case dated in October 2008.  The Veteran filed a substantive appeal in November 2008.  

In his November 2008 substantive appeal, the Veteran requested the opportunity to testify at a hearing before a Veterans Law Judge at the local regional office.  In May 2009, the Veteran withdrew this request and, since that time, has not requested to testify at another hearing.  38 C.F.R. § 20.704.

The Veteran's claim in this case remains in controversy because the evaluation assigned is less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the Veteran's claim based upon all relevant evidence. 

The issue of entitlement to individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity due to symptoms including intrusive thoughts and frequent nightmares, avoidance and estrangement from others, restricted affect, sleep difficulty, extreme irritability and angry outbursts often escalating to physical confrontations, difficulty concentrating, hypervigilance, and exaggerated startle response, depressed mood, extreme isolation, feelings of worthlessness with excessive guilt, concentration difficulties, and thoughts of suicide, visual and auditory hallucinations and communication with these hallucinations on a daily basis, and few meaningful social relationships; however, the Veteran's condition is not productive of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; the Veteran's symptoms most nearly approximating a 70 percent disability rating, but not higher. 


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for a disability rating of 70 percent for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.125-4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in February and May 2008, and July 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)..  The letters notified the Veteran of the evidence and information necessary to substantiate his claim and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his claim.  There is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case.  Therefore, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the rating assigned, the fact-finder must evaluate the evidence since the effective date of the claim and assign staged ratings where appropriate.  Staged ratings are appropriate when the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different ratings during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  

The criteria for a 30 percent rating are:  occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

The criteria for a 50 percent rating are:  occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:  occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:  total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that, unless the symptoms and/or degree of impairment due to a service-connected psychiatric disability can be distinguished from any other diagnosed psychiatric disorders, e.g., major depression and alcohol dependence, VA must consider all psychiatric symptoms in the adjudication of the claim.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  See also Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).

A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. See 38 C.F.R. § 4.130.

Here, the pertinent evidence of record includes outpatient treatment records and VA examination reports.  

The Veteran was afforded a VA examination dated in March 2008.   The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran indicated that he had bad nightmares in which he would scream in his sleep and which occurred nearly every time he fell asleep.  He also reported intrusive thoughts and indicated that he attempted to avoid thinking or talking about his service experiences.  The Veteran was reported to be emotionally detached, and it was indicated that he had pushed many people out of his life.  He avoided war movies and war news.  The Veteran reported sporadic sleep, approximately three hours per night, and he complained of difficulty concentrating and remembering things.  The Veteran reported startle response and hypervigilance, as well as irritability and angry outbursts.  The Veteran was noted to be a safety risk toward inmates at his job and was removed from having direct contact with them.  He reported that he had been moved to several different jobs at the prison where he worked in response to two different physical altercations with staff.  In January 2008, the Veteran reported that he had been given the choice to resign or be fired.  The Veteran resigned and was noted to be currently unemployed.  The Veteran's recent psychiatric history was noted in the record.  The Veteran reported that he was living with his mother and separated from his spouse, and that she had a restraining order against him.  The Veteran was also noted to drink heavily.  Upon examination, the Veteran was neatly groomed and dressed.  He was cooperative and answered all questions completely.  His mood was depressed and his affect was flat.  He was alert and oriented to person, place and date.  No fine or gross motor impairments were noted.  His thought processes were clear and logical, although the Veteran demonstrated slight circumstantiality in thought.  There was no evidence of perceptional disturbances, and his speech was articulate, clear, and within normal limits for volume, rate, and rhythm.  Memory and mental control were normal, and attention and concentration were good.  Impulse control was within normal limits, and abstract reasoning skills were good.  Insight and judgment were intact.  PTSD symptoms included intrusive thoughts and frequent nightmares, avoidance and estrangement from others, restricted affect, sleep difficulty, extreme irritability and angry outbursts often escalating to physical confrontations, difficulty concentrating, hypervigilance, and exaggerated startle response, depressed mood, extreme isolation, feelings of worthlessness with excessive guilt, concentration difficulties, and thoughts of suicide (although he denied intent).  There was no homicidal thinking.  The Veteran was diagnosed with PTSD, chronic, and assigned a GAF score of 50.  The Veteran was noted to experience serious impairment in his social and occupational functioning.  He had no friends and his only contact was indicated to be with a brother, a cousin, and his mother.  The examiner also noted that he was recently forced to resign from his job after a number of physical altercations with staff and inmates.  

The Veteran was again afforded a VA examination in connection with his claim dated in October 2009.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran reported variable sleep interrupted  by daily nightmares with waking.  The examiner indicated that the Veteran would talk to people from his dreams/nightmares or visual or auditory hallucinations following the nightmare.  The Veteran reported that he had "adopted" a friend (one of the voices) and that is who he talked to.  He recognized that this was not normal.  The Veteran reported nightmares, flashbacks, intrusive memories, symptoms of avoidance (people), detachment, restricted affect, and minimal participation in activities.  The Veteran also reported symptoms of hyperarousal, and difficulty falling and staying asleep, but also recent improvement in managing anger with medication.  The Veteran reported that he had been arrested, but not charged, for stalking his former spouse.  The Veteran stated that he had no friends or family members with whom he had regular contact, except his sister.  He indicated that he did not have contact with his former spouse or children.  The Veteran was noted to be unemployed.  Upon examination, the Veteran was clean, but wore his coat and gloves throughout the examination.  Grooming and hygiene were adequate.  Eye contact was variable, and the Veteran was alert to person, place, and time.  His thought processes were clear and generally goal-oriented, and his speech was slow and low volume.  Focused attention was within normal limits, although sustained concentration was mildly impaired.  There was some mild immediate memory impairment, but delayed memory was not impaired.  The Veteran's verbal abstract reasoning skills were adequate and his insight and judgment were adequate.  The Veteran was diagnosed with PTSD and assigned a GAF score of 40.  The examiner stated that, given the Veteran's pattern of occupational instability and recent physical altercations, as well as the Veteran's ongoing emotional health difficulties, it was more likely than not that he was not employable at this time.  His symptoms were indicated to be profound, based on a review of previous records, his claims file, his narrative report, and by observations during the interview.  The Veteran was indicated to experience the full range of PTSD symptoms and his symptoms are moderate to severe.  Additionally, the Veteran was noted to experience depressed mood which was likely secondary to his PTSD, and therefore did not warrant a separated diagnosis.  The Veteran was also noted to describe experiencing visual and auditory hallucinations and communication with these hallucinations on a daily basis.

A review of the Veteran's treatment records indicates continued treatment for PTSD.  The Veteran's records indicate that the Veteran's symptoms are consistent with the symptoms outlined in the VA examination reports above.    

Based on the evidence of record, and giving the benefit of the doubt to the Veteran, the Board finds that a higher 70 percent rating is warranted in this case.  The evidence in this case indicates that the Veteran's PTSD is productive of intrusive thoughts and frequent nightmares, avoidance and estrangement from others, restricted affect, sleep difficulty, extreme irritability and angry outbursts often escalating to physical confrontations, difficulty concentrating, hypervigilance, and exaggerated startle response, depressed mood, extreme isolation, feelings of worthlessness with excessive guilt, concentration difficulties, and thoughts of suicide (although he denied intent).  The Veteran was noted to experience serious impairment in his social and occupational functioning.  His symptoms were indicated to be profound, and the Veteran was also noted to describe experiencing visual and auditory hallucinations and communication with these hallucinations on a daily basis.  The October 2009 examiner indicated that the Veteran may be unemployable due to his condition.  The Veteran also indicated that he had very few meaningful social relationships.  However, although the Veteran reported some suicidal ideation, and difficulty adapting to social and stressful circumstances, among other symptoms noted above, there is no indication that his disability is productive of obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, and neglect of personal appearance and hygiene.  Based on these findings, a higher 70 percent rating is not warranted.

The Board has also considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected disability; however, the Board finds that the symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board has considered the applicability of the benefit of the doubt doctrine and concluded that, in this case, the preponderance of the evidence is in favor of a higher evaluation.   38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

In this case, the Board notes that the VA examinations of the Veteran were conducted with the benefit of reviewing of the Veteran's claims file.  However, even if the claims file had not been reviewed, the Board notes that the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  A review of the Veteran's claims file, while desirable, was not necessary to the successful evaluation of the Veteran's claim.  Similarly, in this case, the findings regarding the Veteran's disabilities are not undermined by a failure to review the Veteran's claims file.  

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability deserves a higher evaluation.  In this regard, the Board notes that, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his symptoms and behavior because this requires only personal knowledge as it comes through the senses.  Layno, 6 Vet. App. at 470.  However, the Veteran's descriptions of the severity of his psychiatric disability are weighed against clinical evaluations provided by the medical personnel who have extensively examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.  The Board finds that the reports of the VA examiners in this case are the most persuasive, based as they were on examinations and observations of the Veteran, conducted by examiners trained to evaluate psychiatric disorders, and based on the criteria needed to evaluate the Veteran's disability under the appropriate rating criteria.  Furthermore, these clinicians also considered the Veteran's complaints and descriptions of his impairment when describing the severity of his PTSD.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted under such provision if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this regard, the Board has first carefully compared the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule.  As discussed in detail above, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated, and there are no symptoms of such disability that are not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for such disability and, therefore, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, it is not necessary to proceed to the second step and determine whether there are any related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  Accordingly, the Board finds that it is not necessary to refer this case for consideration of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  Id.


ORDER

An initial rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With regard to the issue of entitlement to a TDIU listed on the cover page, the Board acknowledges that the RO has not developed or adjudicated this issue.  However, the U.S. Court of Appeals for Veterans Claims has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. Id.

Here, the Board notes that the Veteran's treatment records indicate that the Veteran is unemployed, and that this may be due in part to his service-connected PTSD.  In addition, his VA examination reports indicate that the Veteran was assigned GAF scores of 50 and 40, respectively, and the October 2009 examiner stated that, given the Veteran's pattern if occupational instability and recent physical altercations, as well as the Veteran's ongoing emotional health difficulties, it is more likely than not that this Veteran was not employable at this time. 

Therefore, resolving any benefit of the doubt in favor of the Veteran under the provisions of 38 U.S.C.A. § 5107(b), the Board finds the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the Agency of Original Jurisdiction (AOJ) for proper development and adjudication.

Finally, the record includes treatment records from the St. Louis VA Medical Center VA Medical Center.  On remand, updated records from all VA facilities that have treated the Veteran should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by the VCAA and implementing VA regulations is completed in regards to a claim for individual unemployability, including the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107. See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  Request and associate with the claims file any outstanding relevant VA treatment records for the Veteran, to include from the St. Louis, MO, VA Medical Center and Vet Center. See 38 C.F.R. § 3.159(c)(2).

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC, to include expressly addressing whether the Veteran is entitled to a TDIU rating.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


